DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/14/2020. As directed by the amendment: Claims 1, 12, and 18 have been amended, no claims have been cancelled, and no claims are new. Thus, claims 1-8, 12, and 18-20 are presently pending in the application.
Applicant’s amendments to the specification and claims have overcome the previous objection and rejections previously set forth in the Non-Final Office Action mailed 04/16/2020.

Response to Arguments
Applicant’s amendments to claims 1, 12, and 18 have been fully considered and overcome the previous rejections. However, upon further consideration, a new ground of rejection is made in view of Cronenberg (WO 2012/125133).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the piston" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected due to their dependency on claim 1.
Claim 11 depends on itself which is improper. For the purpose of examination, claim 11 will depend on claim 1.
Claim 12 recites the limitation "the piston" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 are rejected due to their dependency on claim 12.
Claim 18 recites the limitation "the piston" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 19-20 are rejected due to their dependency on claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12, as far as the claims are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (WO 2012/125133); in view of Hjertman (US 2003/0158523).
Regarding Claim 1, Cronenberg discloses an injector (medical injector (10); Fig.1) for delivering liquid, the injector comprising: a body (32) having a proximal end (away from patient), an opposing distal end (towards the patient), a longitudinal axis (central axis of the medical injector) extending therebetween, and a track follower (key (86); Fig.20) adjacent to the proximal end (key (86) is located adjacent to the second portion (48) which is located at the proximal end as seen in Figs.18 and 20); a plunger (ratchetable plunger (12)) disposed at least partially within the body and movable with respect to the body along the longitudinal axis (Figs.5-6) ; an actuator (actuator (48) composed of first (48A) and second (48B) portions; Fig.18) positioned at the proximal end of the body and operably connected to the plunger (Figs.5-6 and 18), the actuator comprising a track (grooves (84); Fig.22) including a first portion (second axial portion (84b); Fig.22) and a second portion (secondary axial portion (84b’)), the first portion (84b) limiting travel of the actuator (48) along the longitudinal axis to deliver a first predetermined amount of the liquid, the second portion (84b’) limiting travel of the actuator along the longitudinal axis to deliver a second predetermined amount of the liquid (the actuator (48) is limited via grooves (84) to deliver multiple predetermined amounts, since the delivery device can deliver multiple doses) (The length of the groove 84 limits the extent of rotation of the second portion 48B thereby limiting the dose that may be administered; parag. [0032], lines 6-7), the actuator (48) being positionable to selectively control displacement of the plunger pursuant to the first portion or the second portion of the track (For actuation, the second portion 48B is depressed and caused to advance distally linearly without rotation with the one or more keys 86 traversing the second axial portion 84b. This, in turn, causes distal advancement of the first portion 48A and distal advancement of the plunger 12 through engagement with the engagement portion 50; parag. [0033], lines 9-12); and a directionally limited sliding arrangement between the actuator and the plunger, wherein when the actuator is pulled outward to prepare for a dose being administered (Fig.5), the actuator is able to slide along the plunger without causing the plunger to be withdrawn or moved away from the piston (To cause actuation of the medical injector 10, as shown in Figure 5, the actuator 48 is moved to a ready state, with the engagement portion 50 moving proximally. The indexer 38 prevents proximal movement of the plunger 12, thus allowing the actuator 48 to move proximally relative to the plunger 12. With the plunger 12 being held stationary, and the engagement portion 50 moving proximally relative to the plunger 12, the engagement portion 50 bypasses one or more of the ratchet teeth 20. The actuator 48 is displaced sufficiently to achieve a ready state; parag. [0019], lines 2-4) (the ratchetable plunger (12) does not move away from stopper (16)), while when the actuator (48) is pressed inward to deliver the dose, the plunger is fixed to the actuator such that movement of the actuator drives the plunger forward (parag. [0020]).
Cronenberg does not explicitly disclose the first predetermined amount being different than the second predetermined amount. However, Cronenberg discloses that the medical injector can deliver multiple doses (parag. [0034]).
Hjertman teaches it was known in the art to have different lengths of dosing tracks (204 and 204’); Fig.2A predetermined amounts (the track system in Fig.2A has the same concept as 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Hjertman to have different predetermined dosage amounts in order to deliver different doses to different delivery sites.
Regarding Claim 2, Cronenberg as modified discloses the injector of claim 1, and further discloses wherein the liquid is a medicament (The plunger selectively displaces a stopper to dispense a medicament from said medical injector; parag. [0005], lines 4-5), and wherein the plunger (12) forms a portion of a cartridge (reservoir (14)) that contains the medicament, the cartridge being removably attachable to the body (the reservoir (14) and body (32) are two separate components as seen in Fig.4).
Regarding Claim 3, Cronenberg as modified discloses the injector of claim 1, and further discloses wherein the body (32) includes an interior surface (inner surface of body (32)) and an opposing exterior surface (external surface of body (32)), wherein the track follower comprises a projection (key (86)) that extendsSerial No.: 15/777,244 Case No.: 24254-US-PCTat least slightly inwardly from the interior surface of the body (32), and wherein the track (84) is configured to receive at least a portion of the track follower therein (One or more keys 86 are located on surrounding portions of the medical injector 10, e.g., on the body 32, about the second portion 48B positioned and sized to be seated in the groove 84 so as to be moveable along the length thereof; parag. [0031], lines 2-4).
Regarding Claim 5, Cronenberg as modified discloses the injector of claim 1, and further discloses wherein the first portion (84b) of the track extends parallel to the second portion (84b’) of the track (the second axial portion (84b) and secondary axial portion (84b’) are parallel as seen in Fig.22).
Regarding Claim 6, Cronenberg as modified discloses the injector of claim 1, and further discloses wherein the first (84b) and second (84b’) portions of the track extend parallel to the longitudinal axis (the second axial portion (84b) and secondary axial portion (84b’) are parallel to the central axis of medical injector (10) as seen in Figs.22-23).
Regarding Claim 12, Cronenberg discloses an injector (medical injector (10); Fig.1) for delivering medicament, the injector comprising: a body (32) having a proximal end (away from patient), an opposing distal end (towards the patient), a longitudinal axis (central axis of the medical injector) extending therebetween, and a track follower (key (86); Fig.20) being a projection (key (86)) that extendsSerial No.: 15/777,244 Case No.: 24254-US-PCTat least slightly inwardly from an interior surface of the body (32); a plunger (ratchetable plunger (12)) disposed at least partially within the body and movable with respect to the body along the longitudinal axis (Figs.5-6) ; an actuator (actuator (48) composed of first (48A) and second (48B) portions; Fig.18) positioned at the proximal end of the body and operably connected to the plunger (Figs.5-6 and 18), the actuator comprising a track (grooves (84); Fig.22) configured to receive at least a portion of the track follower therein (One or more keys 86 are located on surrounding portions of the medical injector 10, e.g., on the body 32, about the second portion 48B positioned and sized to be seated in the groove 84 so as to be moveable along the length thereof; parag. [0031], lines 2-4), the track comprising a first portion (second axial portion (84b); Fig.22) and a second portion (secondary axial portion (84b’)), the first portion (84b) limiting travel of the actuator (48) along the longitudinal axis to deliver a first predetermined amount of the medicament the second portion (84b’) limiting travel of the actuator along the longitudinal axis to deliver a second predetermined amount of the medicament (the actuator (48) is limited via grooves (84) to deliver multiple predetermined amounts, since the delivery device can deliver multiple doses) (The length of the groove 84 limits the extent of rotation of the second portion 48B thereby limiting the dose that may be administered; parag. [0032], lines 6-7), the actuator (48) being positionable to selectively control displacement of the plunger pursuant to the first portion or the second portion of the track (For actuation, the second portion 48B is depressed and caused to advance distally linearly without rotation with the one or more keys 86 traversing the second axial portion 84b. This, in turn, causes distal advancement of the first portion 48A and distal advancement of the plunger 12 through engagement with the engagement portion 50; parag. [0033], lines 9-12); and a directionally limited sliding arrangement between the actuator and the plunger, wherein when the actuator is pulled outward to prepare for a dose being administered (Fig.5), the actuator is able to slide along the plunger without causing the plunger to be withdrawn or moved away from the piston (To cause actuation of the medical injector 10, as shown in Figure 5, the actuator 48 is moved to a ready state, with the engagement portion 50 moving proximally. The indexer 38 prevents proximal movement of the plunger 12, thus allowing the actuator 48 to move proximally relative to the plunger 12. With the plunger 12 being held stationary, and the engagement portion 50 moving proximally relative to the plunger 12, the engagement portion 50 bypasses one or more of the ratchet teeth 20. The actuator 48 is displaced sufficiently to achieve a ready state; parag. [0019], lines 2-4) (the ratchetable plunger (12) does not move away from stopper (16)), while when the actuator (48) is pressed inward to deliver the dose, the plunger is fixed to the actuator such that movement of the actuator drives the plunger forward (parag. [0020]).
. However, Cronenberg discloses that the medical injector can deliver multiple doses (parag. [0034]).
Hjertman teaches it was known in the art to have different lengths of dosing tracks (204 and 204’); Fig.2A predetermined amounts (the track system in Fig.2A has the same concept as Fig.2b; the axial lengths of the axial dosing tracks (204 and 204’) are different to enable ejection of different doses).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Hjertman to have different predetermined dosage amounts in order to deliver different doses to different delivery sites.

Claims 4, 13 and 14, as far as the claims are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Cronenberg (WO 2012/125133); in view of Cronenberg (WO 2012/125133) embodiment 2 (Fig.27) herein Cronenberg 1 and Hjertman (US 2003/0158523).
Regarding Claim 4, Cronenberg as modified discloses all of the limitations claim 1 above.
Cronenberg does not appear to disclose the actuator is configured to be rotated in a first direction to align the track follower with the first portion of the track, and wherein the actuator is configured to be rotated in a second direction to align the track follower with the second portion of the track, the first direction being opposite to the second direction.
Cronenberg 1 teaches it was known in the art to have the second portion (48B) of the actuator (48) rotated to any location along groove (84) to set a dosage and the second portion  (the second portion 48B may be rotated to any location along the groove 84 (84a) to set a dose with reverse rotation along the groove 84 (84a) permitting dosing; parag. [0037], lines 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Cronenberg 1 to have an actuator that rotates in opposite directions in order to set and dispense a dose.
Regarding Claim 13, Cronenberg as modified discloses all of the limitations claim 12 above.
Cronenberg does not appear to disclose the actuator is configured to be rotated in a first direction to align the track follower with the first portion of the track, and wherein the actuator is configured to be rotated in a second direction to align the track follower with the second portion of the track, the first direction being opposite to the second direction.
Cronenberg 1 teaches it was known in the art to have the second portion (48B) of the actuator (48) rotated to any location along groove (84) to set a dosage and the second portion (48B) reverse its rotation along groove (84) in order to dose (the second portion 48B may be rotated to any location along the groove 84 (84a) to set a dose with reverse rotation along the groove 84 (84a) permitting dosing; parag. [0037], lines 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Cronenberg 1 to have an actuator that rotates in opposite directions in order to set and dispense a dose.
the injector of claim 13, and further discloses wherein the first (84b) and second (84b’) portions of the track extend parallel to the longitudinal axis (the second axial portion (84b) and secondary axial portion (84b’) are parallel to the central axis of medical injector (10) as seen in Figs.22-23).
Cronenberg does not appear to disclose the first portion is longer than the second portion.
Hjertman teaches it was known in the art to have axial dosing track (204’) longer than axial dosing track (204) (Fig.2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Hjertman to have a first portion longer than the second portion in order to deliver different amounts of dosages to different delivery sites.

Allowable Subject Matter
Claims 7-8, 15, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 7 and 15 would be allowable for disclosing a third portion extending perpendicularly to the first and second portions.

Cronenberg does not appear to disclose that first helical portion (84a) extend perpendicularly to the second (84b) and secondary (84b’) axial portions.
Claim 8 would be allowable for depending on claim 7.
Regarding Claim 18, Cronenberg discloses an injector (medical injector (10); Fig.1) for delivering liquid, the injector comprising: a body (32) having a proximal end (away from patient), an opposing distal end (towards the patient), a longitudinal axis (central axis of the medical injector) extending therebetween, and a track follower (key (86); Fig.20) adjacent to the proximal end (key (86) is located adjacent to the second portion (48) which is located at the proximal end as seen in Figs.18 and 20); a plunger (ratchetable plunger (12)) disposed at least partially within the body and movable with respect to the body along the longitudinal axis (Figs.5-6) ; an actuator (actuator (48) composed of first (48A) and second (48B) portions; Fig.18) positioned at the proximal end of the body and operably connected to the plunger (Figs.5-6 and 18), the actuator comprising a track (grooves (84); Fig.22) including a first portion (second axial portion (84b); Fig.22), a second portion (secondary axial portion (84b’)), and a third portion (84a), the first portion (84b) is spaced-apart from the second portion (84b’) (Fig.22), the first portion extending at least substantially parallel to the second portion and the longitudinal axis (the second axial portion (84b) and secondary axial portion (84b’) are parallel to the central axis of medical injector (10) as seen in Figs.22-23), the first portion (84b) limiting travel of the actuator (48) along the longitudinal axis to deliver a first predetermined amount of the liquid, the second portion (84b’) limiting travel of the actuator along the longitudinal axis to deliver a second predetermined amount of the liquid , the actuator (48) being positionable to selectively control displacement of the plunger pursuant to the first portion or the second portion of the track (For actuation, the second portion 48B is depressed and caused to advance distally linearly without rotation with the one or more keys 86 traversing the second axial portion 84b. This, in turn, causes distal advancement of the first portion 48A and distal advancement of the plunger 12 through engagement with the engagement portion 50; parag. [0033], lines 9-12) ; and a directionally limited sliding arrangement between the actuator and the plunger, wherein when the actuator is pulled outward to prepare for a dose being administered (Fig.5), the actuator is able to slide along the plunger without causing the plunger to be withdrawn or moved away from the piston (To cause actuation of the medical injector 10, as shown in Figure 5, the actuator 48 is moved to a ready state, with the engagement portion 50 moving proximally. The indexer 38 prevents proximal movement of the plunger 12, thus allowing the actuator 48 to move proximally relative to the plunger 12. With the plunger 12 being held stationary, and the engagement portion 50 moving proximally relative to the plunger 12, the engagement portion 50 bypasses one or more of the ratchet teeth 20. The actuator 48 is displaced sufficiently to achieve a ready state; parag. [0019], lines 2-4) (the ratchetable plunger (12) does not move away from stopper (16)), while when the actuator (48) is pressed inward to deliver the dose, the plunger is fixed to the actuator such that movement of the actuator drives the plunger forward (parag. [0020]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Hjertman to have different predetermined dosage amounts in order to deliver different doses to different delivery sites.
Cronenberg 1 teaches it was known in the art to have the second portion (48B) of the actuator (48) rotated to any location along groove (84) to set a dosage and the second portion (48B) reverse its rotation along groove (84) in order to dose (the second portion 48B may be rotated to any location along the groove 84 (84a) to set a dose with reverse rotation along the groove 84 (84a) permitting dosing; parag. [0037], lines 7-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cronenberg to incorporate the teachings of Cronenberg 1 to have an actuator that rotates in opposite directions in order to set and dispense a dose.
Cronenberg does not appear to disclose a third portion extending perpendicularly to the first portion.
Claims 19-20 would be allowable for depending on claim 18.
However, it would be improper hindsight to modify Cronenberg to modify the third portion as this would change the principle mode of the operation of the devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783                 
                                                                                                                                                                           /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783